Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is not clear on how it is determined to allow the residual information to be used. In addition, the claim is not clear on how the residual is used in a context derivation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 10-12, 14, 17, and 19 are rejected under 35 U.S.C. 102A1 as being anticipated by US 20140362917 A1-Joshi et al (Hereinafter referred to as “Joshi”)
Regarding claim 1, Joshi discloses a method of processing video data (fig. 5-6), comprising:
determining, for a conversion between a current video block of a video and a bitstream of the video, that a transform skip mode is applied to a residual block of the current video block ([[0029], wherein the residual block may need to be transform-bypass or transform-skip coded; [0060], wherein encoder may skip the transform of the residual block), wherein a sample of the residual block represents a prediction residual between a sample of the current video block and a prediction sample corresponding to the sample of the current video block ([0055], wherein each sample in a residual block may indicate a difference between a sample in one of the CUs or current block’s predictive blocks (prediction residual) and a corresponding sample in one of the CU’s or current blocks original coding blocks. Wherein a sample of the residual block [each sample in a residual block] represents a prediction residual between [difference between] a sample of the current video block [a sample in one of the CUs] and a prediction sample corresponding to the sample of the current video block [current block’s predictive blocks (prediction residual)]). In other words, the block is just all the cu residuals...residual generation unit  to generate residual block data and to a reconstruction unit to reconstruct the encoded block for use as a reference picture. and in the transform skip mode, a transform operation or an inverse transform operation is skipped for the prediction residual ([0065], wherein for transform skip ; and
performing the conversion based on the determining ([0061], wherein the conversion is interpreted as encoding and/or decoding, which are both done based on the transform being skipped or not),
wherein the residual block is coded in the bitstream as a plurality of regions ([0081], wherein the encoder may divide the residual block into a plurality of Tus (interpreted as the regions), each region represents a portion of the residual block ([0081], wherein residual block corresponds to a TU. Therefore, if the residual block is split into a plurality of Tus, then the Tus will represent a portion of the residual block since they correspond), and wherein the residual block has a size K*L, K and L are integers(fig. 4a and 4b shows residual blocks that has a size with rows and columns. The rows and columns depict the KXL integer. For example, Fig 4a shows a 5x5 integer size residual block), and a size Ki*Li of an i-th region of the plurality of regions is based on the size of the residual block (Fig. 4a and 4b shows a plurality of divided regions that are based on the size of the residual block).
Regarding claim 3, Joshi discloses the method of claim 1, wherein the transform skip mode is applied to the residual block in case that a size of the residual block being smaller than or equal to an allowed maximum block size used for the transform skip mode which is indicated by a first syntax element included in the bitstream ([0167], wherein the information that is indicating is interpreted as the syntax. For which the transform may be skipped, the residual block’s size is less than a threshold. The threshold is interpreted as the maximum allowed size).
Regarding claim 4, Joshi discloses the method of claim 3, wherein the allowed maximum block size is in a range of 4 to 32, inclusive ([0167], wherein 4x4 and 8x8 are both in a range from 4 to 32 for the block size).
Regarding claim 10, Joshi discloses the method of claim 1, wherein the conversion includes encoding the current video block into the bitstream ([0061], wherein the conversion is interpreted as encoding and/or decoding)
Regarding claim 11, Joshi discloses the method of claim 1, wherein the conversion includes decoding the current video block from the bitstream ([0061], wherein the conversion is interpreted as encoding and/or decoding).
Regarding claim 12, analyses are analogous to those presented for claim 1 and are applicable for claim 12, wherein processor and a memory ([0044]).
Regarding claim 14, Joshi discloses the apparatus of claim 12, wherein the transform skip mode is applied to the residual block in case that a size of the residual block being smaller than or equal to an allowed maximum block size used for the transform skip mode which is indicated by a first syntax element included in the bitstream ([0167], wherein the information that is indicating is interpreted as the syntax. For which the transform may be skipped, the residual block’s size is less than a threshold. The threshold is interpreted as the maximum allowed size), and wherein the allowed maximum block size is in a range of 4 to 32, inclusive ([0167], wherein 4x4 and 8x8 are both in a range from 4 to 32 for the block size).
Regarding claim 17, analyses are analogous to those presented for claim 1 and are applicable for claim 17.
Regarding claim 19, analyses are analogous to those presented for claim 1 and are applicable for claim 19, wherein generating the bitstream based on the determining (([0061]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140362917 A1-Joshi et al (Hereinafter referred to as “Joshi”), in view of US 20140348247 A1-Tsukuba et al (Hereinafter referred to as “Tsukuba”).
Regarding claim 2, Joshi discloses the method of claim 1 (see claim 1)
Joshi fails to explicitly disclose in detail wherein residual information of a sample of a first region from the plurality of regions is allowed to be used in a context derivation for a sample of a second region from the plurality of regions.
However, in the same field of endeavor, Tsukuba discloses wherein residual information of a sample of a first region from the plurality of regions is allowed to be used in a context derivation for a sample of a second region from the plurality of regions (Fig. 71, [0637], [0639], [0643], wherein residual is assigned a common context derivation index for R3 and R5 is interpreted as a residual being allowed to be used in a context derivation a sample in two regions) .

Regarding claim 13, analyses are analogous to those presented for claim 2 and are applicable for claim 13.
Regarding claim 18, analyses are analogous to those presented for claim 2 and are applicable for claim 18.
Regarding claim 20, analyses are analogous to those presented for claim 2 and are applicable for claim 20.
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over US 20140362917 A1-Joshi et al (Hereinafter referred to as “Joshi”), in view of US 20200260070 A1-Yoo et al(hereinafter referred to as “Yoo”).
Regarding claim 5, Joshi discloses the method of claim 1 (see claim 1), 
Joshi fails to explicitly disclose wherein a second syntax element indicating last significant scanning position is not included in the bitstream for a coefficients coding in the transform skip mode.
However, in the same field of endeavor, YOO discloses wherein a second syntax element indicating last significant scanning position is not included in the bitstream for a coefficients coding in the transform skip mode ([0154], wherein when there is no last scanning position information in the TS, the coded_sub_block_flag syntax element may be signaled. No last scanning position information is interpreted as not being included in the bitstream).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Joshi to disclose wherein a second syntax element indicating last significant scanning position is not included in the bitstream for a coefficients coding in the transform skip mode as taught by YOO, to improve image quality ([0306], YOO).
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over US 20140362917 A1-Joshi et al (Hereinafter referred to as “Joshi”), in view of US 20130251026 A1-Guo et al (hereinafter referred to as “Guo”).
Regarding claim 6, Joshi discloses the method of claim 1 (see claim 1).
Joshi fails to disclose wherein a third syntax element indicating transform coefficient levels of last one region of the plurality of regions is not included in the bitstream.
However, in the same field of endeavor, Guo discloses wherein a third syntax element indicating transform coefficient levels of last one region of the plurality of regions is not included in the bitstream ([0147], wherein the syntax of the luma coefficient block may include syntax elements that define transform coefficient levels. The video decoder determines that the 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Joshi to disclose wherein a third syntax element indicating transform coefficient levels of last one region of the plurality of regions is not included in the bitstream as taught by Guo, to increase coding efficiency ([0077], Guo).

Allowable Subject Matter
Claims 7-9, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487